Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-30-2005

USA v. Sicenavage
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3095




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Sicenavage" (2005). 2005 Decisions. Paper 198.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/198


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                                November 7, 2005

                                             No. 04-3095

                                      United States of America
                                                 v.
                                  Leonard J. Sicenavage, Appellant

                          (Eastern District of Pennsylvania(D.C.#03-cr-00370)


Present: SCIRICA, Chief Judge, VAN ANTWERPEN and COWEN, Circuit Judges

             1. Motion by Appellant to Vacate Remand Order and for Voluntary Dismissal of Appeal
                Pursuant to F.R.A.P. 42(b).

             2. Appellee’s Response to Appellant’s Motion to Vacate Remand Order and for
                Voluntary Dismissal of Appeal.




                                                /s/ Carmella L. Wells
                                                Carmella L. Wells 267-299-4928
                                                Case Manager

Opinion and Judgment issued on 10/31/05
Mandate due to issue on 11/22/05

                                            ORDER
After consideration of appellant’s motion to vacate remand order and for voluntary dismissal of the
appeal pursuant to F.R.A.P. 42(b) and appellee’s response thereto, it is ordered that the opinion and
judgment filed October 31, 2005, is vacated and the foregoing appeal is dismissed pursuant to F.R.A.P.
42(b).




                                                      By the Court,


                                                      /s/ Anthony J. Scirica
                                                      Chief Judge

Dated: November 30, 2005